Citation Nr: 0706934	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  04-22 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for pes cavus of the left 
foot.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1943 to December 1945.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision of the Portland, Oregon Department of 
Veterans Affairs (VA) Regional Office (RO).  The case was 
previously before the Board in December 2005 when it was 
remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

Initially, the Board notes that the NPRC has certified that 
the veteran's SMRs were destroyed in the 1973 fire at the 
NPRC.  In such circumstances, VA has a well-established 
heightened duty to assist.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).

The veteran claims that he was born with a club left foot and 
ankle deformity that was aggravated during service.  The 
record contains a January 2003 opinion from his private 
physician, Dr. W. B., that states that military activities, 
such as marching, aggravated the club foot disability, 
continued to bother him after service, and worsened with age.  
The opinion also stated that the veteran now has 
osteoarthritis of the joints; however, it did not 
specifically indicate that osteoarthritis was related to in 
service aggravation of the club foot disability.  

In December 2005, the Board remanded the case partially to 
request rationale from Dr. W. B. regarding his opinion as it 
appeared to be based on history provided by the veteran.  In 
June 2006, Dr. W. B. submitted a letter that essentially 
reiterated his January 2003 opinion, but added the following:

During his 34 months in service he was required to 
march, run, and even sprint while carrying another 
soldier.  He participated in campaigns in New 
Guinea and the invasion of the Philippine Islands.  
[The veteran's] left ankle and foot currently 
limit his walking to no more than 50 yards at [a] 
time.  He must wear a lace up boot at all times in 
order to prevent excessive swelling and pronation.  
It is my opinion that damage to [the veteran's] 
left foot and ankle during his service in the U. 
S. military contributed to his current disability.  

While this opinion does not provide an explanation of the 
rationale for his January 2003 letter, it does specifically 
indicate that military service aggravated his club foot 
disability and contributed to his current disability.  The 
December 2005 Board remand instructions state that if 
evidence received pursuant to the development sought on 
remand tended to suggest that the veteran's club foot 
disability increased in severity as a result of service, 
hence, contributing to his current disability, the RO should 
then arrange for a VA examination.  A remand by the Board 
confers on the appellant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Since the previous remand's request to 
provide the veteran with a VA examination and etiology 
opinion has not been completed, a further remand for such 
examination and opinion is necessary. 

Furthermore, the Board notes that during the pendency of this 
appeal, the Court of Appeals for Veterans Claims issued a 
decision in the case of McLendon v. Nicholson, 20 Vet. App. 
79 (2006), that explained its interpretation of the 
requirements of 38 C.F.R. § 3.159(c)(4).  This regulation 
provides that an examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an event, injury or disease in service; (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 
38 C.F.R. § 3.159(c)(4).  The Court held that the third prong 
of 38 C.F.R. § 3.159(c)(4) is a "low threshold" standard 
and stated that the types of evidence that would "indicate" 
that a current disability "may be associated" with service 
included, but was not limited to, "medical evidence that 
suggests a nexus but is too equivocal or lacking specificity 
to support a decision on the merits."  The Board notes that 
the evidence shows the veteran was born with a club left foot 
and has a current left foot/ ankle disability.  There is also 
competent evidence that indicates that military activities, 
such as marching and running, may have aggravated his club 
left foot and "may be associated" with his current 
disability.  Hence, a VA examination is warranted based on 
the evidence of record and the "low threshold" standard of 
38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the veteran 
to be afforded a VA examination by an 
orthopedist to determine the nature and 
likely etiology of his left foot/ankle 
disability, and specifically whether the 
medical record presents a basis for 
finding that it is at least as likely as 
not (a 50 % or better probability) that 
the left pes cavus disability was 
aggravated by service and contributed to 
his current disability, to include 
osteoarthritis.  The veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination and the 
examiner must explain the rationale for 
the opinion given.

2.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


